DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 45-55, 57, and 60 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bergquist et al (US 20200137798)-Prov. App. 62/630,886 filed 2-15-2018 

As to claim 45 Bergquist discloses a  method comprising: At a terminal device, in response to determining that contention free random access (CFRA) resources have been provided for a random access procedure, determining contention based random access (CBRA) resources available during the random access procedure (Bergquist ¶0013-2nd sentence- UE sends its initial request over the shared medium; 5th- sentence- Contention Based Random Access procedure (CBRA); and transmitting, to a network device, a CBRA request (CBRA preamble) with the available CBRA resources during the random access procedure (Bergquist ¶0013- 6th sentence-The CBRA may start with a preamble selection and transmission from the UE. 7th sentence-  The gNB may respond with a random access response (RAR), ....a grant for a Message 3 (Msg3). ..., as indicated by the grant received in the Random Access Response (RAR)  

As to claim 46 Bergquist discloses the method of claim 45, wherein determining the available CBRA resources comprises: receiving an indication of the available CBRA resources from the network device (Bergquist ¶0013- 6th -8th sentences- The gNB may respond with a random access response (RAR), which may include ...a grant for a Message 3 (Msg3)....In many CBRA cases, the Msg3 may comprise a Radio Resource Control (RRC) message,....., which may be understood to restrict its size).

As to claim 47 Bergquist discloses the method of claim 45, wherein determining the available CBRA resources comprises: determining an available group of preambles (Bergquist ¶0078- 1st and 2nd sentences- grouping of preambles.....  handle grant assignment may be to use a minimum grant for CBRA)..

As to claim 48 Bergquist discloses the method of claim 47, wherein the available group of preambles comprises at least one of the: Random Access Preambles group A and Random Access Preambles group B (Bergquist ¶0078- 1st and 2nd sentences- one way to handle grant assignment may be to use a minimum grant for CBRA using preamble group A... If a UE, wishes to transmit a Msg3 larger than the minimum grant size, it may need to use preamble group B).

As to claim 49 Bergquist discloses the method of claim 47, wherein the CBRA request comprises a CBRA preamble selected from the available group of preambles (Bergquist ¶0078).

As to claim 50 Bergquist discloses a device comprising: at least one processor (Bergquist ¶0173- last sentence); and at least one memory including computer program code; the at least one memory and the computer program code configured to (Bergquist ¶0030), with the at least one processor, cause the device to: in response to determining that contention free random access (CFRA) resources have been provided for a random access procedure, determining, at a terminal device, contention based random access (CBRA) resources available during the random access procedure(Bergquist ¶0013-2nd sentence- UE sends its initial request over the shared medium; 5th- sentence- Contention Based Random Access procedure (CBRA);; and transmit, to a network device, a CBRA request with the available CBRA resources during the random access procedure(Bergquist ¶0013- 6th sentence-The CBRA may start with a preamble selection and transmission from the UE; ¶0013 7th sentence-  The gNB may respond with a random access response (RAR), ....a grant for a Message 3 (Msg3). ..., as indicated by the grant received in the Random Access Response (RAR).

As to claim 51 Bergquist discloses the device of claim 50, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the device to:
receive an indication of the available CBRA resources from the network device (Bergquist ¶0013- 6th -8th sentences- The gNB may respond with a random access response (RAR), which may include ...a grant for a Message 3 (Msg3)....In many CBRA cases, the Msg3 may comprise a Radio Resource Control (RRC) message,....., which may be understood to restrict its size)

As to claim 52 Bergquist discloses the device of claim 50, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the device to:
determine an available group of preambles(Bergquist ¶0078- 1st and 2nd sentences- grouping of preambles.....  handle grant assignment may be to use a minimum grant for CBRA)..

As to claim 53 Bergquist discloses the device of claim 52, wherein the available group of preambles comprises at least one of the: Random Access Preambles group A and Random Access Preambles group B (Bergquist ¶0078- 1st and 2nd sentences- one way to handle grant assignment may be to use a minimum grant for CBRA using preamble group A... If a UE, wishes to transmit a Msg3 larger than the minimum grant size, it may need to use preamble group B).

As to claim 54 Bergquist discloses the device of claim 53, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the device to:
determine whether Random Access Preambles group B is configured; if Random Access Preambles group B is configured, determine Random Access Preambles group B as the available group of preambles; and if Random Access Preambles group B is not configured, determine Random Access Preambles group A as the available group of preambles(Bergquist ¶0078-  one way to handle grant assignment may be to use a minimum grant for CBRA using preamble group A......If the wireless device 130, e.g., a UE, wishes to transmit a Msg3 larger than the minimum grant size, it may need to use preamble group B ). .

As to claim 55 Bergquist discloses the device the device of claim 53, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the device to: determine Random Access Preambles group A as the available group of preambles(Bergquist ¶0078- one way to handle grant assignment may be to use a minimum grant for CBRA using preamble group A).

As to claim 57 Bergquist discloses the device of claim 52, wherein the CBRA request comprises a CBRA preamble selected from the available group of preambles (Bergquist  ¶0078).

As to claim  60 Bergquist discloses a computer program product comprising a non- transitory computer-readable medium bearing computer program code embodied therein for use with a computer, the computer program code comprising code for performing the method of claim 45 (Bergquist 1410 of Fig.14  ¶0192).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 41 and 59 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Bergquist et al (US 20200137798) in view of Loehr et al (US 20190342921).

As to claim 41 Bergquist  discloses a method comprising: at a terminal device, transmitting a contention free random access (CFRA) request to a network device during a random access procedure; receiving, from the network device, a random access response to the CFRA request (Bergquist ¶0013-2nd sentence- UE sends its initial request over the shared medium; 5th  sentence- the random access procedure may be.... Contention Free Random Access procedure (CFRA); 6th sentence- The gNB may respond with a random access response (RAR));
Bergquist however is silent where the random access response indicating a transport block size (TBS) granted by the network device for use in transmission and transmitting, to the network device based on the granted TBS, a first data block with the granted TBS- data block equivalent to a PDU . However in an analogous art Loehr remedies this deficiency:  (Loehr ¶0086- 1st sentence- a TBS that is determined by a RAR UL grant. The TBS may be determined from one or more fields in the RAR UL Grant (e.g., from the message); (Loehr ¶0066; ¶0067- 3rd sentence- In such an example, the group of PRACH preambles and/or reserved PRACH resources are to be used by the UEs that need to send larger message 3 PDUs ); Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Bergquist with that of Loehr for the purpose of determining TBS from RAR UL grants for transmission  (Loehr ¶0086- 1st sentence).

As to claim 59 the combined teachings of Bergquist and Loehr disclose a computer program product comprising a non- transitory computer-readable medium bearing computer program code embodied therein for use with a computer, the computer program code comprising code for performing the method of claim 41 (Bergquist 1410 of Fig.14  ¶0192).
Claim(s) 42- 44 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Bergquist in view of Loehr and further in view of Choe et al (US 20210058824).

As to claim 42 the combined teachings of Bergquist and Loehr disclose the method of claim 41, wherein the transmitting comprises:; generating the first data block with the granted  TBS; and transmitting the first data block to the network device (Loehr ¶0066; ¶0067- 3rd sentence); 
Bergquist and Loehr however are silent in flushing the buffer for storing the second data block to be transmitted; However in an analogous art Choe remedies this deficiency: (Choe ¶0174- UE has to flush the MSG3 buffer for any data. ¶0177- the UE may flush MSG3 buffer ). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Bergquist and Loehr with that of Choe for the purpose of storing the RRC message for later use (Choe ¶0177- 3rd sentence) 

As to claim 43 the combined teachings of Bergquist, Loehr and Choe disclose the method of claim 42, wherein the buffer comprises a message 3 (Msg3) buffer and the second data block comprises a media access control (MAC) protocol data unit (PDU), and flushing the buffer comprises: determining whether the Msg3 buffer stores the MAC PDU(Choe ¶0177- 2nd sentence-the multiplexing and assembly entity may obtain new correct MAC PDU from the RRC message ... for MSG3 buffer); and in response to determining that the Msg3 buffer stores the MAC PDU, flushing the Msg3 buffer  Choe ¶0177- 3rd sentence- the UE may flush MSG3 buffer, if any. When the UL grant for legacy is received in RAR, the MAC layer may ask multiplexing and assembly entity to obtain new correct MAC PDU).

As to claim 44 the combined teachings of Bergquist and Loehr discloses the method of claim 41, however silent where wherein the transmitting comprises: in response to the granted TBS being equal to a block size of the second data block, transmitting the second data block to the network device. However in an analogous art Choe remedies this deficiency: Choe ¶0169-1st sentence- the size of data (UL data plus RRC message for MSG3) needs to be equal to or smaller than the maximum TBS broadcast in system information for the selected coverage enhancement (CE) level ). (Choe ¶0174- UE has to flush the MSG3 buffer for any data. ¶0177- the UE may flush MSG3 buffer ). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Bergquist and Loehr with that of Choe for the purpose of transmission accommodating TBS for transmission.  

Claim 56 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Bergquist et al (US 20200137798) in view of Abedini et al (US 20190116613)

As to claim 56 Bergquist disclose he device of claim 53, However silent wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the device to: determine whether Random Access Preambles group B is configured and whether an information element (IE) usePreambleGroupBwithCFRA is configured; and if Random Access Preambles group B is configured and the IE usePreambleGroupBwithCFRA is configured, determine Random Access Preambles group B as the available group of preambles, and, otherwise, determine Random Access Preambles group A as the available group of preambles. However in an analogous art Abedini remedies this deficiency: Abedini ¶0119- 1st sentence- information element (e.g., RACH-ConfigCommon, which can be used to specify cell-specific random access parameters in a CBRA system). Abedini ¶0119- 4th sentence-  information element may include a parameter associated with a Group B preamble or a parameter associated with a Group A preamble, Abedini ¶0121- 1st sentence- one or more parameters may include a parameter identified by a generic RACH configuration information element (e.g., RACH-ConfigGeneric, which can be used to specify parameters for both a CBRA system and a CFRA system). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Bergquist with that of Abedini for the purpose of determining parameter identified by configuration information element (Abedini ¶0119- 1st sentence). 

Claim(s) 58 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Bergquist in view of Ohara et al (US 20210195633)

As to claim 58 Bergquist discloses the device of claim 50, however  silent  wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the device to: determine whether the CFRA resources associated with Synchronization Signal Blocks (SSBs)  have been explicitly provided by the network device by RRC signaling for the random access procedure. However in an analogous art Ohara remedies this deficiency: Ohara ¶0074- last sentence- By specifying the RACH resources..... corresponding to each SS block, dedicated to a user apparatus 200 by using information indicated by RRC signaling, .... it is still possible for the user apparatus 200 to perform contention-free random access) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Bergquist with that of Ohara for the purpose of indicating relationships between SS blocks and RACH resources by RRC signaling (Ohara ¶0074- 1st sentence).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462